979 A.2d 629 (2009)
In re Chandra Mahinda BOGOLLAGAMA, Respondent.
Bar Registration No. 418491.
No. 09-BG-401.
District of Columbia Court of Appeals.
August 20, 2009.
BEFORE: FISHER and OBERLY, Associate Judges, and KERN, Senior Judge.

ORDER
PER CURIAM:
On further consideration of the certified copy of the Circuit Court of Virginia's order revoking respondent's license to practice law, this court's May 18, 2009, order directing respondent to show cause why identical discipline should not be imposed, his responses thereto, and the Statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has not filed the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Chandra Mahinda Bogollagama is hereby disbarred. Respondent has failed to establish the existence of any exceptions under D.C.Bar. R. XI, § 11(c) and may not re-litigate the factual basis for his discipline in another jurisdiction. In re Fuchs, 905 A.2d 160 (D.C. 2006). Finally, respondent's misappropriation in Virginia would also constitute misconduct in this jurisdiction, see D.C. R. Prof. Cond. 1.15 a, disbarment here is the functional equivalent of revocation in Virginia, In re Laibstain, 841 A.2d 1259, 1264 (D.C.2004), and disbarment is within the range of sanctions we impose for misappropriation. In re Addams, 579 A.2d 190, 191 (D.C.1990) en banc. It is
*630 FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will not begin to run until he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).